COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00009-CR


EX PARTE RAMONE COLEMAN


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
                   TRIAL COURT NO. 1163456

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Ramone Coleman appeals the trial court’s October 15, 2014 denial of his

postconviction application for writ of habeas corpus. See Tex. Code Crim. Proc.

Ann. art. 11.072, § 8 (West Supp. 2014). Appellant filed his notice of appeal on

January 13, 2015. On January 21, 2015, we sent him a letter stating our concern

that we lacked jurisdiction over the appeal because the notice of appeal was not

timely filed. See Tex. R. App. P. 26.2(a)(1). We informed him that the appeal

could be dismissed unless he or any party desiring to continue the appeal filed a


      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal on or before February 2,

2015. See Tex. R. App. P. 43.2(f), 44.3.

      Appellant filed a response in which he contends that his request for

findings of fact and conclusions of law extended the deadline for filing the notice

of appeal; it does not. See Ex parte Coleman, No. 02-13-00183-CR, 2013 WL
3064515, at *1 (Tex. App.––Fort Worth June 20, 2013, no pet.) (mem. op., not

designated for publication) (rejecting appellant’s same argument in appeal from

order denying prior article 11.072 application). Compare Tex. R. App. P. 26.1(a)

(providing that time for filing notice of appeal is ninety days in civil appeals when

request for findings of fact and conclusions of law is filed), with Tex. R. App. P.

26.2(a) (providing that notice of appeal in criminal cases must be filed within

thirty days of appealable order unless timely motion for new trial filed).

      Appellant did not file a timely motion for new trial that would have extended

the time for filing his notice of appeal. Accordingly, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f); Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (providing that untimely notice of appeal

deprives appellate court of jurisdiction).

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 5, 2014



                                             2